Citation Nr: 1743326	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 RO decision that denied service connection for prostate cancer.

A hearing was held in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In September 2015 and April 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.


FINDINGS OF FACT

1. The Veteran did not have service in the Republic of Vietnam or its inland waters, and he is not shown by competent and probative evidence to have been exposed to an herbicide agent in service.

2. Prostate cancer was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and his active duty service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in April 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained a medical opinion as to the etiology of the claimed prostate cancer. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Attempts to verify the Veteran's claimed exposure to Agent Orange have also been undertaken. The AOJ has contacted the National Personnel Records Center and Joint Services Records Research Center (JSRRC) in attempts to verify the Veteran's contentions, and received negative responses. In July 2010, the AOJ issued a formal finding of lack of information required to corroborate the Veteran's allegation of service in Vietnam. In February 2017, the AOJ issued a formal finding of lack of information required to corroborate exposure to Agent Orange during service on the USS Franklin D. Roosevelt (CV-42).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to verify claimed exposure to Agent Orange, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the May 2017 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of exposure to Agent Orange and asbestos during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Service Connection

The Veteran contends that he incurred prostate cancer to include as a result of exposure to Agent Orange, aviation fuel or asbestos during service. In February 2016, the Veteran contended that he was exposed to Agent Orange while serving aboard the USS Franklin D. Roosevelt (CVA 42) in the Tonkin Gulf, and that his prostate cancer was due to such exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, may be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service. 38 C.F.R. §§ 3.307 (d), 3.309(e) (2016). 

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii) (2016). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.; see also 38 C.F.R. § 3.313 (a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships). See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation: providing compensation to Veterans based on the likelihood of exposure to herbicides. Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the Veterans Benefits Administration (VBA) revised its Live Manual as to which bodies of water in Vietnam constitute inland waterways. The revised M21-1 defines coastal harbor waters as offshore, not inland waterways (see VBA Manual IV.ii.1.H.2.b.). Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. Service in offshore waters is also referred to as blue-water Navy service. See VBA Manual M21-1, IV.ii.1.H.2.c.

VBA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (most recently updated September 5, 2017). The Veteran's ship, the USS Franklin D. Roosevelt, an aircraft carrier, did not operate on the inland waterways of Vietnam.

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with prostate cancer. See January 2010 private medical record. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records are entirely negative for prostate cancer. On separation medical examination in November 1967, the Veteran's genitourinary system was normal.

The Veteran's DD Form 214 reflects that he served in the U.S. Navy from November 1965 to November 1967, and his occupational specialty was AMS-7210. Service personnel records show that he served aboard the USS Franklin D. Roosevelt (CVA-42) from January 1966 to October 1967. In October 1966, he was awarded the Vietnam Service Medal for operations in the Southeast Asia area of operations. In January 1967, he was awarded the Republic of Vietnam Campaign Medal with device for service onboard the USS Franklin D. Roosevelt (CVA-42) for a period of six months outside the geographical limits of South Vietnam but contributing direct support to the Republic of Vietnam Armed Forces.

Private medical records dated from 2000 to 2002 from Monroe Clinic are negative for prostate cancer. An August 2000 treatment note reflects that he quit smoking three weeks earlier. On examination, prostate size was normal.

In a March 2007 application for VA health benefits, the Veteran denied Agent Orange exposure. An Agent Orange Registry Code Sheet reflects that the Veteran reported that he had served in Vietnam in the Navy. He reported that he was not sure if he was involved in handling or spraying Agent Orange, if he was directly sprayed with Agent Orange, or if he ate food or drink that could have been sprayed with Agent Orange. He said he was definitely not in a recently sprayed area. An examination was performed and no diagnoses were indicated.

A report of a VA Agent Orange examination dated in March 2007 reflects that the Veteran's genitourinary examination was normal. Prostate cancer was not diagnosed.

VA medical records show that the Veteran's prostate-specific antigen (PSA) was elevated in May 2009. A January 2010 VA prostate biopsy showed prostatic adenocarcinoma.

Private medical records from S.S., MD dated in January 2010 reflect that prostate carcinoma was diagnosed by recent biopsy. The Veteran underwent a prostatectomy in March 2010, and a surgical pathology report diagnosed prostatic adenocarcinoma.

In February 2010, the Veteran filed his original claim of service connection for prostate cancer, which he said began in January 2010. He reported that he served in Vietnam, where he was exposed to Agent Orange. 

In a May 2010 memorandum, the National Personnel Records Center (NPRC) stated that it was unable to determine whether or not the Veteran served in the Republic of Vietnam. He served aboard the USS Franklin D. Roosevelt which was in the official waters of Vietnam for periods between August 1966 to January 1967, but the record provides no conclusive proof of in-country service.

In a July 2010 statement, the Veteran said that he did not step foot in Vietnam, but he worked on the flight deck of the Franklin D. Roosevelt, refueling aircraft which were used for combat in Vietnam. He contended that the aircraft were contaminated with Agent Orange. He said he also cleaned fuel tanks used for jet fuel without any protective equipment. He reiterated his contentions in an October 2010 notice of disagreement. He said he served in the blue waters offshore in the Gulf of Tonkin. He asserted that below decks, he was exposed to hazardous chemicals which could have contributed to his prostate cancer.

An October 2010 VA primary care note reflects that the Veteran used tobacco for 13 years and quit in 2000. The pertinent diagnosis was status post prostatectomy.

In an October 2011 notice of disagreement, the Veteran asserted that he was exposed to Agent Orange while serving on the Franklin D. Roosevelt (CVA 42) in the Tonkin Gulf in 1966-1967.

At a June 2013 Board hearing, the Veteran reiterated his contentions. He denied setting foot in Vietnam, and denied being in the inland waterways in Vietnam. He asserted that he was exposed to Agent Orange, the fumes from aviation fuel, and asbestos while aboard ship.

In a November 2015 memorandum, the AOJ conceded that the Veteran was probably exposed to asbestos during service.

On VA examination in November 2015, the examiner noted that the Veteran was diagnosed with prostate cancer in 2010, and had a radical prostatectomy. His prostate cancer was in remission. He subsequently had urethral stricture, urinary incontinence and artificial urethral sphincter placement. In a December 2015 VA medical opinion, the examiner responded to the question of whether it is as least as likely as not that the veteran's current diagnosis of prostate cancer happened in the service or if it was related to service; specifically to exposure to asbestos and aviation fuel. The examiner stated that prostate cancer did not occur while the Veteran was on active duty. The examiner stated that she was unaware of any ruling by VA of a presumed association of asbestos and/or aviation fuel- related prostate cancer. The examiner stated that the Veteran's prostate cancer did not have a presumed association to exposure to asbestos or aviation fuel. The only presumed association for prostate cancer she knew of was herbicides (Agent Orange), and she did not know if the Veteran was on a vessel that carried Agent Orange or if he was in areas where such agents were utilized. She stated that if the Veteran had exposure to herbicides such as Agent Orange, then it is more likely than not that his prostate cancer is due to these agents. 
 
In April 2016, the Board remanded this appeal for an addendum medical opinion as to the claim, and to determine whether the Veteran's ship entered the inland waters of Vietnam.

In June 2016, the VBA stated that the USS Franklin D. Roosevelt (CV-42) was a large aircraft carrier that was generally operating from Yankee Station in the South China Sea, which was about 100 miles off the coast of North Vietnam. Large ships such as this one rarely entered Vietnam's inland waterways or docked at a port in Vietnam and so there is no presumption of Agent Orange exposure for this ship or its crew. There is no evidence from the Department of Defense or elsewhere that it was "sprayed" with Agent Orange, since Agent Orange was never sprayed over the South China Sea where this ship operated. 

In January 2017, the JSRRC stated that it had reviewed the 1966 command history for the USS Franklin D. Roosevelt (CVA-42). The history reveals the ship departed her home port at the Naval Station (NS) Mayport, Florida for her first Western Pacific (WESTPAC) deployment on June 21, 1966. After operations in the Puerto Rico operating area, the ship arrived at Subic Bay, Republic of the Philippines (RP) on August 1, 1966. The ship departed WESTPAC on January 19, 1967 and arrived at the NS Mayport, Florida on February 21, 1967. The history does not document that the ship docked, transited inland waterways or that ship's personnel stepped foot in the Republic of Vietnam. In addition, to date, this office has been unable to locate documentation, which verifies that U.S. Navy ships or aircraft transported, stored or used tactical herbicides, including Agent Orange, in the Republic of Vietnam (RVN). The Defense Logistics Agency (DLA), then named the Defense Supply Agency (DSA), acquired all tactical herbicides (Agent Orange) and arranged for transportation (primarily by rail) of the drums from the chemical companies manufacturing the herbicides to the port of embarkation. Civilian merchant ships then transported the herbicides to Thailand and to the Republic of Vietnam. The ship was still in Florida during the dates provided.

In February 2017, the AOJ issued a formal finding of lack of information required to corroborate exposure to Agent Orange during service on the USS Franklin D. Roosevelt (CV-42).

On VA examination in May 2017, the examiner noted that the Veteran's prostate cancer was diagnosed in 2010, after an elevated prostate-specific antigen (PSA) was noted, and that he had a radical prostatectomy in March 2010. The examination request asked the examiner to provide an opinion as to whether it was as likely as not that the prostate cancer had its clinical onset during service or is related to any in-service disease, event or injury including exposure to asbestos and jet fuel. In a May 2017 VA medical opinion, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner opined that the current diagnosis of prostate cancer is less likely than not incurred in or caused by the military during service. The Veteran was diagnosed with prostate cancer in 2010 with surgical intervention in 2010, and had been in remission since surgery. This condition did not occur during active duty. The examiner stated that although there is speculation in the medical community and ongoing studies to find a correlation between asbestos exposure and prostate cancer, she was unable to find any documented positive findings to this correlation. The Veteran was onboard the USS Roosevelt during the Vietnam era and this vessel has not been cited as having positive Agent Orange which would be a direct correlation with prostate cancer. 

Although VA has established a presumption of exposure for any Veteran who set foot on the landmass in Vietnam, that presumption was established due to the inherent difficulty in establishing which Veterans were actually exposed, not because everyone was exposed. In Haas v. Peake, 525 F.3d 1168, 1176 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing 50 Fed. Reg. at 34,454-55, noted that VA's longstanding policy of presuming dioxin exposure while serving in Vietnam was "based on the many uncertainties associated with herbicide spraying during that period which are further confounded by lack of precise data on troop movements at the time." The Federal Circuit also quoted "While it may be possible to approximate areas where herbicides were sprayed," the agency wrote, "it would be extremely difficult to determine with an acceptable degree of precision whether an individual veteran was exposed to dioxin." Id. Thus, the Veteran's assumption that every airplane that was in Vietnam was essentially contaminated with herbicide residue is simply not supported by competent evidence. The Board finds that the Veteran is not competent to determine that the aircraft on his ship were contaminated with herbicides. There is no evidence that he had personal knowledge of such, as it appears that his statements in this regard represent his beliefs or assumptions. His statements in this regard, as they lack competence, are not probative evidence indicating that he was exposed to an herbicide agent during service.

Based on the sum of the evidence, the Board finds that the most probative evidence is against a finding that the Veteran was exposed to an herbicide agent during active duty service. The Veteran's service records, NPRC records, and JSRRC records do not verify service in Vietnam or its inland waters. The Veteran has testified that he did not set foot in Vietnam, and also denied being in the inland waterways in Vietnam. Thus there is no presumption of exposure to herbicide agents available to the Veteran. Accordingly, the presumptive provisions concerning prostate cancer and herbicide exposure are not available, and service connection on that basis is denied. 38 C.F.R. § 3.307 (a)(6); 38 C.F.R. § 3.309 (e). 

However, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Nonetheless, upon review of the record, the Board finds the evidence does not support a finding of service connection. 

Here, the service treatment records do not contain any evidence of treatment, diagnosis or findings consistent with prostate cancer. Prostate cancer was initially diagnosed in 2010, many years after service separation. Thus, the Veteran's prostate cancer was not shown in service or within one year following discharge from service. Moreover, there is no competent evidence of record linking his prostate cancer with service, to include on the basis of claimed exposures to Agent Orange, jet fuel, or asbestos.

The Veteran has not alleged any symptoms or manifestations of prostate cancer occurring on a chronic or continuous basis since his separation from service. Therefore, the Board finds that entitlement to service connection for prostate cancer on a direct or presumptive basis as a chronic disease is not warranted. See 38 C.F.R. §§ 3.303 (a), (b), 3.309(a).

Additionally, while the Veteran may sincerely believe that his current prostate cancer is related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such a condition. In other words, he is a layman, not a medical expert. The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Evidence, however, must be competent evidence in order to be weighed by the Board. Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding. Id. In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer. Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide a diagnosis, the reasoning expressed in Jandreau is applicable. The Board finds that the question of whether the Veteran currently has prostate cancer due to exposure to Agent Orange, asbestos, or jet fuel in service is too complex to be addressed by a layperson. This connection or etiology is not amenable to observation alone. Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals. Hence, the Veteran's opinion of the etiology of his prostate cancer is not competent evidence and is entitled to low probative weight.

The Board gives greater weight to the medical opinion of the May 2017 VA examiner, who concluded that it is less likely than not that the Veteran's prostate cancer is related to service.

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for prostate cancer on any basis. Thus, the claim for service connection for prostate cancer is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for prostate cancer is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


